OFFICE          OF   THE    ATTORNEY               GENERAL         OF     TEXAS
                                                  AUSTIN
OROVERSELLERS
*TronncYGcNLR*L



~onoreblo BOO. 8. Bheppord
Corptrollor or FubllS Aaoountm
Auntin,         tusa

besr      Yr.    Bheppsrd:                         Opinion lo. 0-7021
                                                   nrr          Con8trtaotloll           or    Artl01e reeo,




                  we hero your   request                 tor
jmot   Rsttrr,       88 Tallawml




       one fur          und




                 ~,on‘Both~the fiscal              and         CSlSndar          JSSrS.'

                   \._~~
                  The psrtioulsr             portion           at    Artlole       bP20, sm to rhlch
Tou requsrt sdrlce,                   lm ss follorsr

                  ‘*    l   l;   proridod       thst      no        distrlot jud@ys            or
       l ttorner            d-m1 1reoeire        mo r e than            CdOn.00In             any
       one       rear   under         the   prorjslonr              of thlm       srtiale.’
                  It     ir   our opinion     thlr    lenruars should he    cor,rtmml
to   Absn   ‘ii        so81   ~esr’,  1-8thsr    thrr, lC8Yendr~bsr~~
                                                                   r
                                                             rhlr aolr-
ports   with the lr~l~lstlra     sohsme at disburmeme~ t. of publjo
fnrdm  rppropt’j8~ted    t0 the expenses of the Govwwment,    and the
ststutb rhould      thermform  bo read and Conntrued in cnnrreetim
wf th the sppropristlon sot*.




                                                             a;
                                                             ooie 8p + or
                                                              Aeslntsnt